Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Claims 46, 47, 53, 61, 63-67, 81, 83-85, 89, 90, 93 and 95-101 are pending.
Claims 1-45, 48-52, 54-60, 62, 68-80, 82, 86-88, 91, 92 and 94 are cancelled.
Claims 46, 66, 93 and 95 are currently amended.
Claims 96-101 are new.
Claims 46, 47, 53, 61, 63-67, 81, 83-85, 89, 90, 93 and 95-101 as filed on July 19, 2021 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Claim Objections
Claim 101 is objected to because of the following informalities:  the claim minimally specifies about 97.7 wt% (= 6.3 + 41 + 41 + 6.3 + 3.2) of the formulation and the claim also specifies large ranges for the amounts of the glycerides.  While a court has held that the recitation of compositions that are impossible to formulate does not raise an issue of indefiniteness (see, e.g., MPEP 2173.05(c)), compositions that are impossible to formulate may raise the issue of lack of possession.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46, 47, 53, 61, 64-67, 81, 83-85, 89, 90, 93 and 95-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant This is a new matter rejection.
	Claim 46 as currently amended recites a dispersant comprising povidone in an amount from about 6.3% to about 12% by weight.  Applicant’s Remarks reference pages 5-7 and page 8, line 25 to page 14, lines 1-5 in support of all of the amendments.  The original specification as filed July 19, 2012 discloses in the paragraph bridging pages 6-7 (reproduced in part):

    PNG
    media_image1.png
    196
    811
    media_image1.png
    Greyscale

The original specification at pages 8-14 discloses 22 examples comprising povidone and polysorbate as the dispersants.  Examples 12 and 14 comprise the lowest amount of dispersant at 5.2 wt% povidone K-12 and 2.1 wt% polysorbate 80 for a total amount of dispersant of 7.3 wt% and a ratio of 5.2/2.1 ~= 2.5.  Examples 11 and 13 comprise the highest amount of dispersant at 7.3 or 7.2 wt% povidone K-12 and 4.2 wt% polysorbate for a total amount of dispersant of about 11.5 wt% and a ratio of 7.3/4.2 ~= 1.7.  The examples are consistent with the disclosure reproduced supra, that the total amount of dispersant ranges from about 7 to about 12 wt% and the ratio of povidone to polysorbate ranges from about 2.5:1 to 1.7:1.  Extrapolation of the subgenus of compositions exemplified does not support the broadening amendment to change the amount of dispersant 6.3 to 12% because the amount of dispersant as disclosed includes the amount of surfactant.  This is new matter.  Claims 47, 53, 61, 63-65, 89 and 95-101 are included in this rejection because they depend from claim 46 and they also recite new matter.  
Claim 66 as currently amended recites povidone in an amount from about 6.3% to about 12% by weight and claim 93 as currently amended specifically recites povidone K-12 in an amount from about 6.3 to about 12%.  The original specification as filed July 19, 2012 discloses in the paragraph bridging pages 6-7 (reproduced supra) about 7 to 12% dispersants inclusive of povidone and the examples disclose a subgenus of compositions comprising from 5.2 to 7.3 wt% povidone K-12 as one component of the povidone – polysorbate dispersant.  There is no disclosure of povidone in the claimed amounts.  This is new matter.  Claims 67, 81, 83-85 and 90 are included in this rejection because they depend from claim 66 and they also recite new matter.
	Claim 95 recites 6.3 wt% loratadine, an equal amount by weight of mono-/di- glyceride and of triglyceride, 6.3 wt% povidone and 3.1 wt% surfactant.  Applicant’s Remarks of February 5, 2021 referenced pages 6-14 of the specification and the original claims in support of the amendments, however, there is no support for the limitations of claim 95.  It is presumed that Applicant has impermissibly extrapolated features from the examples.  For example, Example 1 comprises:

    PNG
    media_image2.png
    260
    393
    media_image2.png
    Greyscale

While the exemplified amounts of Captex™ and Capmul™ happen to be equal, the broader specification does not disclose a relationship between the amount of Captex™/triglyceride (e.g., page 6, lines 20-30) and the amount of Capmul™//mono-/di-glyceride (e.g., page 6, lines 10-19).  
	Claims 97 and 100 recite an equal amount by weight of mono-/di- glyceride and of triglyceride.  There is no disclosure of a relationship between the amount of mono-/di- glyceride and the amount of the triglyceride.  It is presumed that Applicant has impermissibly extrapolated features from the examples as elaborated supra with regard to the rejection of claims 95 and 96.  The recitation of an equal amount is new matter.

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
With regard to the maintained rejection over claim 95, Applicant’s arguments at pages 8-11 of the Remarks have been fully considered but they are not persuasive.  Applicant’s allegation that Example 1 “provides express written description support for claim 95” is not persuasive because Example 1 provides “express written description support” for nothing more than the composition of Example 1 which requires 40.625 wt% Captex™ and 40.625 wt% Capmul                        
                            ™
                        
                     in combination with exactly 6.250 wt% loratadine, 3.125 wt% polysorbate 80, 6.250 wt% povidone K-12 and 3.125 wt% water and nothing else.  And Applicant’s allegation that the broader ranges disclosed at page 6 for the genus of triglycerides and the genus of mono- and diglycerides allow for the ratio of these components to be determined omits the simple fact that there is no disclosure of a ratio.  Accordingly, the specification does not support claim 95 nor new claims 97 and 100.   

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 89, 90, 95-97 and 100 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 89 recites about 37.1 to 45.3 wt% glyceryl mono- and dicaprate, however, claim 46 from which claim 89 depends recites about 41 to 83 wt% of a mixture comprising glyceryl mono- and dicaprate.  Because the lower end of the range of claim 89 falls outside the lower end of the range of claim 46, claim 89 fails to include all of the limitations of claim 46.
	Claim 90 recites about 37.1 to 45.3 wt% glyceryl mono- and dicaprate, however, claim 66 from which claim 90 depends recites about 41 to 83 wt% of a mixture comprising glyceryl mono- and dicaprate.  Because the lower end of the range of claim 90 falls outside the lower end of the range of claim 66, claim 90 fails to include all of the limitations of claim 66.
	Claims 95, 97 and 100 recite equal amounts by weight of the mono- and di-glyceride and the triglyceride, however, claim 46 from which claims 95, 97 and 100 independently depend recites about 41 to 83 wt% mono- and di-glyceride and about 8 to 50 wt% triglyceride.  The recitation of equal amounts omits the ranges of the claim upon which these claims depend.
	Claim 96 recites the one or more surfactants comprises polyoxyethylene sorbitan fatty acid esters, however, claim 46 from which claim 96 depends recites the one or more surfactants selected from the group consisting of polyoxyethylene sorbitan fatty acid esters, ethoxylated aliphatic alcohols, and propylene glycol monolaurate.  Because the “comprising” transitional phrase of claim 96 opens the closed Markush grouping of claim 46 to other surfactants than those positively recited, claim 96 fails to include all of the limitations of claim 46.  See MPEP 2111.03 Transitional Phrases 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the 

Claims 46, 47, 53, 61, 63-67, 81, 83-85, 89, 90, 93 and 95-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Constantinides (WO 93/02664, published February 18, 1993, of record) as evidenced by the Captex® 300 product information sheet of ABITEC, July 13, 2007, of record, in view of Lacy et al. (US 5,645,856, published July 8, 1997, of record); Iyer et al. (US 2004/0033257, published February 19, 2004, IDS reference filed July 19, 2012); Rouffer (US 6,221,391, published April 24, 2001, of record); Chen (US 2003/0235595, published December 25, 2003, IDS reference filed July 7, 15, 2014); and Lin (US 6,720,002, published April 13, 2004, IDS reference filed July 19, 2012).
Constantinides teaches pharmaceutically acceptable, stable, self-emulsifying w/o microemulsions (liquid formulations) comprising (i) a lipophilic phase comprising a medium-chain fatty acid triglyceride and a low HLB surfactant, (ii) an aqueous-based hydrophilic phase containing a water-soluble therapeutic agent, and (iii) a high HLB surfactant having improved drug-delivery characteristics (abstract).  Lipid-based microemulsions have already been proposed to enhance the bioavailability of different drugs, such as the highly hydrophobic cyclosporine peptides (page 2, lines 25-29; see also page 9, lines 4 and 10).  Microemulsions intended for oral administration may be presented in soft gelatin capsules (page 16, lines 28-35).  The microemulsions without a drug are novel and useful as precursors to drug-containing microemulsions (paragraph bridging pages 16 and 17; claim 10).
glycerol caprylate caprate as evidenced by page 6, lines 20-30 of the instant specification), CAPTEX 300 (glyceryl tricaprylate/caprate as evidenced by page 6, lines 20-30 of the instant specification), MIGLYOL 810 and MIGLYOL 812 (caprylic/capric triglyceride as evidenced by page 6, lines 20-30 of the instant specification) (page 5, lines 9-29).  As evidenced by the Captex® 300 product information sheet, the required HLB of Captex® 300 is 11 using surfactant blends of sorbitan laurate and polysorbate 20, as required by instant claims 64 and 84.
	Suitable low HLB surfactants include medium-chain fatty acid monoglycerides and diglycerides formed from caprylic and capric acids inclusive of those available under the tradename CAPMUL MCM (glyceryl mono- & dicaprate as evidenced by page 6, lines 10-19 of the instant specification) (page 5, line 31 through page 6, line 9).  Suitably the low HLB surfactant has an HLB from about 3 to 6; CAPMUL MCM has an HLB of about 5.5 to 6 (page 6, lines 9-12), as required by instant claims 61, 63, 81 and 83.  The low HLB surfactant provides for reduced droplet size and this is believed to aid in the absorption of the therapeutic agent (page 6, lines 14-19).
	Suitable high HLB surfactants having a HLB in the range of 13 to 20 include non-ionic surfactants such as polyoxyethylene sorbitan fatty acid esters (polysorbates) available under the tradename TWEEN such as TWEEN 20 and TWEEN 80 of which TWEEN 80 is especially preferred (paragraph bridging pages 6 and 7), as required by instant claims 65, 85 and 96.  The high HLB surfactant is present from about 5 to about 75%, 5 to 50%, 7.5 to 30% (page 13, lines 25-28), as required by instant claim 95.  "In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05 I.
	The hydrophilic phase comprises water (page 10, lines 13-15), as required by instant claims 47 and 67.  The hydrophilic phase comprises just greater than 0 to about 40%, 0.1 to 20%, 0.1 to 10%, 1 to 5% (page 13, lines 29-31), as required by instant claim 53.
	Suitably, the medium-chain fatty acid triglyceride plus the low HLB surfactant (includes medium-chain fatty acid monoglycerides and diglycerides as elaborated supra) together comprise about 8 to about 95%, 10 to 90%, 40 to 90%, 60 to 90% of the microemulsion; the triglyceride and the low HLB surfactant may be combined and mixed at various ratios such as about 5:1 to about 1.5:1 (broadly and reasonably interpreted as about 1:1 because the qualifier about permits some tolerance), 4:1 to 2:1 for low viscosity microemulsions (page 13, lines 11-23; see also paragraph bridging pages 16 and 17), as required by instant claims 95, 97 and 100.  With regard to the instantly claimed amount of the triglyceride / glycerol caprylate caprate, Constantinides therefore renders obvious a broad range of about 6.7 to 79 wt% at a ratio of 5:1 ((5/6)* 8 to 95) and a broad range of about 4.8 to 57 wt% at a ratio of 1.5:1 ((1.5/2.5)* 8 to 95), as required by instant claims 89, 90, 98 and 99.  With regard to the instantly claimed amount of the mono-/di-glyceride / glyceryl mono- and dicaprate, Constantinides therefore renders obvious a broad range of about 1.3 to 15.8 wt% at a ratio of 5:1 ((1/6)* 8 to 95) and a as required by instant claims 89 and 90.  In addition, Constantinides teach appropriate ratios may be readily determined by the skilled man with the aid of a phase diagram because not all blends will yield stable, self-emulsifying microemulsions (page 10, lines 28-33; see also pages 11-12 and Figures).  As per MPEP 2144.05 II, it is prima facie obvious to optimize result effective parameters within prior art conditions or through routine experimentation.  And as elaborated supra, the low HLB surfactant (includes medium-chain fatty acid monoglycerides and diglycerides) provides for reduced droplet size and this is believed to aid in the absorption of the therapeutic agent (page 6, lines 14-19), providing further motivation to optimize the content thereof.
	The various phases may optionally contain further ingredients such as for example stabilizers (paragraph bridging pages 14 and 15).
	Regarding the “consisting essentially of” transitional phrases of claim 93, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.
Constantinides does not teach about 3 to about 7 wt% loratadine, wherein the loratadine is dissolved, does not teach about 6.3 to about 12 wt% povidone dispersant / povidone K-12, does not teach wherein the weight ratio of dispersant(s)/povidone to surfactant(s) is about 1.75:1 to about 2.5:1, and does not teach a capsule having a size of 5 minim or less as required by claims 46, 66 and 93.

These deficiencies are made up for in the teachings of Lacy, Iyer, Rouffer, Chen and Lin.
Lacy teach oral drug delivery systems for improving the bioavailability of hydrophobic drugs inclusive of loratadine (abstract; column 1, lines 4-7; column 12, line 20).  The concentration of the drug will be that which is required to provide the desired therapeutic effect, usually 0.1 to 50 wt% (column 12, lines 44-53), as required by instant claim 95.  The drug delivery system or carrier comprises a digestible oil, preferably medium chain C8-C12 triglycerides inclusive of capric and/or caprylic triglyceride oils such as Miglyol 810, Miglyol 812, Captex 300 or Captex 355 (abstract; column 8, lines 55-64; column 9, lines 20-28).  The drug delivery system or carrier comprises a hydrophilic surfactant for dispersing the digestible oil in vivo, preferably Tween 80 (abstract; column 1, lines 27-43; column 7, line 9).  The drug delivery system or carrier further comprises a lipophilic surfactant, preferably mono- and/or di-glycerides of capric/caprylic acid inclusive of Capmul MCM (column 1, lines 27-43; column 4, lines 42-60; column 6, lines 11-14).  The drug carrier systems may be prepared by mixing the oil and the lipophilic surfactant, adding the hydrophilic surfactant and if required hydrophilic solvent, and adding the hydrophobic drug until either a homogeneous solution or suspension is prepared (column 14, lines 13-33).  
Iyer teach a pharmaceutical formulation of a water insoluble drug that is loratadine encapsulated in a soft gelatin capsule; the loratadine is blended with a self-emulsifying drug delivery vehicle (abstract; paragraphs [0010] and [0020]).  Usual recommended strength of loratadine is 10 mg/dosage unit although the strength may vary from 10 mg to 40 mg/dosage povidone) was used as a solubility enhancer as it is known to form a complex with insoluble molecules and those are difficult to solubilize and hence to give good dissolution and enhanced bioavailability (paragraph [0030]).  Iyer further teach the vehicle may optionally contain PVP or povidone that is Kollidon® as a viscosity modifier (paragraph [0029]-[0030]).  
Rouffer teaches a self-emulsifying oil-based solution of ibuprofen suitable for encapsulation into a soft gelatin capsule (abstract; column 1, lines 53-56).  Low molecular weight PVPs such as PVP K-12 and PVP K-17, typically used as solubilizers or crystallization inhibitors, have the capacity or property of forming water-soluble complexes with water insoluble drug substances like ibuprofen (paragraph bridging columns 2 and 3).  The amount of PVP can range from approximately 15 to 20% in order to prevent recrystallization (paragraph bridging pages 2 and 3).  Higher molecular weight PVPs are used as thickeners (paragraph bridging pages 2 and 3).
Chen teach oral pharmaceutical compositions, preferably gelatin capsules, comprising a therapeutic, preferably hydrophobic, agent and a carrier comprising a triglyceride such as glyceryl tricaprylate/caprate and at least two surfactants, at least one of which is hydrophilic such as Tween-80 and optionally at least one of which is hydrophobic such as glyceryl caprylate/caprate (abstract; paragraphs [0017]-[0018], [0022], [0042], [0056], [0072], [0074], [0094], [0101], [0152] and [0210]).  The therapeutic agent may include loratadine (paragraphs [0103], [0115] and [0126]).  The compositions may further comprise additional compounds to enhance the solubility of the therapeutic active; solubilizers preferably include povidone) (paragraphs [0115], [0128], [0131] and [0135]).  The amount of solubilizer is not particularly limited; the solubilizer can be present up to 400 wt% based on the amount of surfactant or in very small amounts such as 25%, or 1 wt% or less (paragraph [0136]).
Lin teach soft capsule dosage forms of loratadine (title; abstract).  Lin further teach a 10 mg loratadine dose can be accommodated by a 5 minim or less size oval soft capsule; a minim is a pharmaceutical volumetric unit of measure wherein 1 minim = 0.0616 cc (paragraph bridging columns 5 and 6).  Lin further teach dosage forms comprising about 6.3 wt% loratadine and about 6.3 wt% povidone (column 2, line 56 through column 3, line 25; column 4, lines 13-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microemulsion of Constantinides either comprising a hydrophilic drug or formulated without a drug to further comprise 0.1 to 50 wt% of a hydrophobic drug inclusive of loratadine as taught by Lacy because drug delivery systems comprising inter alia medium chain C8-C12 triglycerides, Tween 80 and mono- and/or di-glycerides of capric/caprylic acid improve the bioavailability of hydrophobic drugs inclusive of loratadine.  There would be a reasonable expectation of success because the microemulsion of Constantinides having improved drug-delivery characteristics comprises medium-chain C6-C12 fatty acid triglycerides, medium-chain fatty acid monoglycerides and diglycerides formed from caprylic and capric acids and TWEEN 80.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that the loratadine would dissolve or disperse in the microemulsion of Constantinides in view of Lacy because Lacy teach drug carrier systems prepared by mixing the oil and the lipophilic surfactant, adding the hydrophilic surfactant and if required hydrophilic solvent, and adding the hydrophobic drug until either a homogeneous solution or suspension is prepared.
povidone dispersant) as taught by Iyer because PVP K30 is a solubility enhancer known to form a complex with insoluble molecules like loratadine and hence improve dissolution and enhance bioavailability in the context of a self-emulsifying drug delivery vehicle.  There would be a reasonable expectation of success because the microemulsion of Constantinides may comprise further ingredients and because Constantinides as a whole is drawn to microemulsions having improved drug-delivery characteristics and which self-emulsify.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of PVP K30 in the microemulsion of Constantinides in view of Lacy and Iyer because Iyer teach PVP is a solubility enhancer which improves dissolution and enhances bioavailability when complexed with insoluble drug molecules inclusive of loratadine.  As per MPEP 2144.05 II, it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the PVP K30 solubility enhancer of Constantinides in view of Lacy and Iyer to comprise other low molecular weight PVP solubility enhancers such as K12 or/and K17 as taught by Rouffer because it is prima facie obvious to substitute or/and combine equivalents known in the art for the same purpose.  See MPEP 2144.06.  Because Rouffer teach about 15 to 20% PVP is suitable for inhibiting crystallization of ibuprofen, which is an art-recognized hydrophobic drug as evidenced by Lacy (column 10, line 57), and Lin teach dosage forms 
With regard to the instantly claimed ratio of povidone / K-12 dispersant to surfactants selected from the group consisting of polyoxyethylene sorbitan fatty acid esters (polysorbates or Tweens), ethoxylated aliphatic alcohols and propylene glycol monolaurate, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the optimized amount of the PVP solubility enhancer of Iyer in the microemulsion of Constantinides in view of Lacy, Iyer and Lin would fall within conventional amounts as taught by Chen.  Chen teach solubilizers inclusive of PVP are included in triglyceride-based drug delivery vehicles in amounts up to 400 wt% based on the amount of surfactant or in very small amounts such as 25%, or 1 wt% or less, where the surfactant according to Chen includes both the Tween 80 and the mono- and di-glycerides.  Chen therefore render obvious a ratio of less than 4:1 to less than 0.01 on a basis of only one of the surfactants, e.g., the Tween 80.  And as elaborated supra, the PVP solubility enhancer is a result-effective parameter that would be prima facie obvious to optimize.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the microemulsion of modified Constantinides comprising 0.1 to 50 wt% loratadine in 10 mg dosage forms because Iyer teach this to be the usual recommended strength of loratadine and that the size and shape of the capsules may vary depending on the loratadine content.  And in view of Lin it would have been obvious to one of ordinary skill in the art at the time the invention was made that 10 mg dosages of loratadine can be accommodated by a 5 minim or less size oval soft capsule because Lin teach such.	


Claims 46, 47, 53, 61, 63-67, 81, 83-85, 89, 90, 93 and 95-101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al. (US 5,645,856, published July 8, 1997, of record) as evidenced by Ottinger (US 2007/0082016) in view of Shojaei et al. (US 7,011,846, published March 14, 2006, of record); Agarwal et al. (WO 2010/030667, published March 18, 2010); Liu et al. (US 2001/0025046, published September 27, 2001); and Lin (US 6,720,002, published April 13, 2004, IDS reference filed July 19, 2012).
Lacy teach drug delivery systems comprising a carrier for hydrophobic drugs inclusive of inter alia loratadine, the carrier comprises a digestible oil and a surfactant for dispersing the oil in vivo, and the surfactant comprises a hydrophilic surfactant having an HLB greater than 10 and a lipophilic surfactant having an HLB value below 10 (title; abstract; column 1, lines 4-7 and 27-43; column 3, lines 56-67; column 4, lines 20-25; column 10, lines 33-54; column 12, lines 18-21; claims), as required by instant claims 65 and 85.  Digestible oils include medium chain triglycerides; triglycerides include capric and/or caprylic triglyceride oils such as Miglyol, Neobee, Captex 300 (glyceryl tricaprylate / caprate, HLB of about 11 as evidenced by page 6 of the instant specification), Captex 355 (glycerol caprylate caprate, HLB of about 11 as evidenced by page 6 of the instant specification) and Captex 8000 (column 8, lines 45-64; column 9, lines 20-28), as required by instant claims 64 and 84.  Lipophilic surfactants include inter alia mono- and/or di-glycerides of fatty acids, e.g., Capmul MCM (glyceryl mono & dicaprate as evidenced by page 6 of the instant specification; HLB of about 5.5 as evidenced by paragraph [0035] of Ottinger) (column 4, lines 33-38 and 42-60; column 6, lines 11-14; claims 3-4), as required by instant claims 61, 63, 81 and 83.  Hydrophilic surfactants include inter alia polyoxyethylene sorbitan fatty acid derivatives, e.g., Tween or/and alcohol ethoxylates (column as required by instant claims 65, 85 and 96.  The relative proportions of the digestible oil, the hydrophilic surfactant and the lipophilic surfactant are not critical, however, the relative concentrations (based on the total amount of the digestible oil, the hydrophilic surfactant and the lipophilic surfactant) are (column 9,  line 62 through column 10, line 32; claims 7 and 14):

    PNG
    media_image3.png
    287
    759
    media_image3.png
    Greyscale

, as required by instant claims 89, 90, 95 and 97-101.  Regarding the amount of surfactant (hydrophilic) of about 2 to 5 wt%, about 3.1 wt% required by claims 46, 66, 93, 95 and 101, Lacy teach a generally preferred range of 10 to 60 wt% which is broadly and reasonably construed as about 2 to 5 wt%, about 3.1 wt% because the qualifier about permits some tolerance and because the ranges of Lacy will shift to lower values based on the total composition further comprising inter alia hydrophobic drugs.  Regarding the equal amount by weight of the mono- and di-glyceride (lipophilic surfactant) to the triglyceride (digestible oil) required by claims 95, 97 and 100, Lacy render obvious a generally preferred ratio ranging from about 10:60 to 90:10.  The concentration of drug will be that which provides therapeutic effect, generally 0.1 to 50 wt% (column 12, lines 44-53; claim 1), as required by instant claims 95 and 101.  The compositions may further comprise a hydrophilic solvent from 0.1 to 20 wt% (column 13, lines 47-57; claims 8-9).  The compositions are liquid oral dosage forms, more preferably filled into hard or soft capsules (column 14, lines 4-12; claims 15-16).  Lacy further teach the carrier may be prepared 
Regarding the “consisting essentially of” transitional phrases of claim 93, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See MPEP 2111.03 Transitional Phrases
Lacy do not teach a dispersant / povidone in an amount from about 6.3 to 12 wt%, wherein the weight ratio of the dispersant / povidone to surfactant(s) is about 1.75:1 to 2.5:1, wherein the capsule has a size of 5 minim or less as required by claims 46, 66.
Lacy do not teach povidone K-12 in an amount from about 6.3 to 12 wt%, water in an amount from about 1 to 4 wt%, wherein the weight ratio of the povidone K-12 to surfactant(s) is about 1.75:1 to 2.5:1, wherein the capsule has a size of 5 minim or less as required by claim 93.
Lacy do not teach water as required by claims 47, 53, 67.
Lacy do not teach about 1 to 4 wt% water as required by claim 53.
Lacy do not teach about 6.3 wt% povidone as required by claims 95, 101.
These deficiencies are made up for in the teachings of Shojaei, Agarwal, Liu and Lin.
Shojaei teach a liquid formulation for a stabilized capsule for oral administration comprising a hydrophobic active agent inclusive of inter alia loratadine solubilized in a non-aqueous solubilizer inclusive of inter alia polyvinylpyrrolidone (povidone, dispersant) and at least one stabilizing agent selected from C8-C10 fatty acids, Labrasol®, Capmul MCM®, 
	 Agarwal teach a drug-containing (micro)emulsion or a self-(micro)emulsifying oil composition comprising about 1 to 50 wt% drug and an oil phase comprising oils inclusive of mono-, di- and triglycerides inclusive of CAPTEX® and CAPMUL® (title; abstract; pages 2-3; page 11, lines 16-25; page 12, line 19 through page 13, line 3; page 13, line 26 through page 14, line 11; page 16, lines 23-32; claims).  The (micro)emulsions require an emulsifying agent inclusive of Tween (page 13, lines 6-20; page 24, lines 10-15).  Agarwal further teach CAPTEX®, CAPMUL® and Tween as co-solvents; alternative co-solvents include inter alia PVP (polyvinylpyrrolidone) K12, K17, K30 or/and K90 (paragraph bridging pages 23-24).  In an embodiment, the co-solvent is selected from Captex 355®, Capmul MCM®, PVP K12®, propylene glycol, and mixtures thereof (page 24, lines 5-7).
Liu teach about 1 to 15 wt% water as a stabilizing component of a stabilized self-emulsifying system comprising a carrier comprising an oily component selected from the group inclusive of medium chain mono-, di- and triglycerides and at least one surfactant (title; abstract; paragraphs [0013], [0021], [0024], [0027], [0033]; Example 1; claims), as required by instant claims 47, 53 and 67.  The presence of water will form reverse micelles with surfactants, for example, Tween 80 or Capmul MCM; hydrophilic impurities will be solubilized or portioned into the micelles (paragraph [0027]).  The formulation of Example 1a comprises Captex 200, Capmul MCM and Tween 80 (paragraph [0043]).
Lin teach soft capsule dosage forms comprising about 6.3 wt% loratadine and a solvent system comprising a mixture of medium chain fatty acids; the soft capsule has a size of 5 minim or less (title; abstract; column 4, lines 34-40; paragraph bridging columns 5 and 6; claims, in particular, claim 19).  The composition may further comprise a dispersant comprising about 6.3 wt% povidone and comprising polysorbate 80 (column 2, line 56 through column 3, line 25; column 4, lines 13-27).  The dispersant may further comprise polysorbate 80 (Tween); the mixtures of povidone and polysorbate can be present in a weight ratio of about 10:1 to 15:1 (column 2, lines 59-63; column 4, lines 12-27). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drug / loratadine delivery systems of Lacy to further comprise a non-aqueous solubilizer inclusive of polyvinylpyrrolidone as taught by Shojaei in order to dissolve hydrophobic actives inclusive of loratadine in the carrier.  There would be a reasonable expectation of success because the carrier of Lacy comprises oils inclusive of Captex and surfactants inclusive of Capmul and the solubilizer of Shojaei is taught to dissolve hydrophobic actives inclusive of loratadine in Capmul or/and Captex.  Because Shojaei teach the hydrophobic active is present from about 1 to 200 wt%, about 100 wt% with respect to the solubilizer, it would have been obvious to one of ordinary skill in the art that the amount of the solubilizer is related to the amount of drug and one of ordinary skill in the art would be motivated to optimize within this range in order to achieve the expected result of drug dissolution.  There would be a reasonable expectation of success because Lin teach loratadine dosage forms comprising about 6.3 wt% loratadine and about 6.3 wt% povidone (polyvinylpyrrolidone) which means the loratadine is present at about 100 wt% with respect to the solubilizer.  Regarding the ratio of the dispersant / povidone to surfactant, because the drug / loratadine delivery systems of Lacy may 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the PVP solubilizer of the drug / loratadine delivery systems of Lacy in view of Shojaei to comprise PVP K12, K17, K30 or/and K90 as taught by Agarwal because these species of PVP are art-recognized co-solvents for drugs in combination with inter alia Captex or/and Capmul.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drug / loratadine delivery systems of Lacy in view of Shojaei, Agarwal and Lin to further comprise about 1 to 15 wt% water as taught by Liu as a stabilizing component.  There would be reasonable expectation of success because the delivery systems of Lacy may further comprise a hydrophilic solvent in amounts from 0.1 to 20 wt% and water is a species falling within this genus.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to encapsulate the drug / loratadine delivery systems of Lacy in view of Shojaei, Agarwal, Lin and Liu in soft capsules having a size of 5 minim or less because this size capsule is used to encapsulate loratadine.  There would be a reasonable expectation of success because Lacy teach the compositions are filled into hard or soft capsules.   

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s characterization of the Examiner’s most recent Response to Arguments at pages 12-14 of the Remarks is acknowledged.  However, it is not seen how the amendment of claims 46, 66 and 93 limits these claims to formulations comprising about 41 wt% triglyceride and about 41 wt% mono- and di-glyceride in compositions consistent with claim 95.  Moreover, as discussed during the Applicant Initiated Interview of June 23, 2021 the qualifier “about” as employed in the instant claims and as employed by Constantinides permits some tolerance.  Nonetheless, for purposes of the instant Office Action new grounds of rejection are applied in order to meet the limitations of new claim 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Owen et al. (US 5,444,041) teach microemulsion formulations comprising Captex 200 as the oil and Capmul as a surfactant; the combination of Captex 200 and Capmul MCM significantly enhances the activity of the active ingredient (title; abstract; Figures; column 6, lines 59-68; claims).
	Mody et al. (WO 2011/004395) teach a microemulsion comprising a continuous oil phase comprising a fatty acid derivative of glycerol inclusive of glycerol caprylate caprate and a low HLB surfactant inclusive of glyceryl mono/dicaprate in a ratio of 1:0.01 to 1:5; the microemulsion further comprises a high HLB surfactant and a dispersed water phase
(title; abstract; pages 5-6, 9; Examples; claims).
Perry et al. (WO 97/40823) teach compositions comprising a hydrophobic drug, a digestible oil selected from triglycerides of medium chain length, a lipophilic surfactant which comprises a glyceride of a C5 to C10 fatty acid and a hydrophilic surfactant which is a POE .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633